Title: From Thomas Jefferson to DeWitt Clinton, 22 April 1803
From: Jefferson, Thomas
To: Clinton, DeWitt


          
            Dear Sir 
                     
            Washington Apr. 22. 1803.
          
          Your’s of the 12th. was recieved in due time, and I had immediately a consultation with mr G. on the subject. he explained to me the circumstances, with which I had only been partially acquainted before, and as he shewed every disposition for indulgence which his position would admit, I engaged him to write to you, as he could better explain his views of the case than I could. to that then I must refer you for answer in this particular, with an assurance as to myself that so far as my agency may be proper, a desire not to injure any one, but especially an innocent security, will be limited only by the imperious dictates of duty.
          I have not before acknoleged your’s of Mar. 3. the first case therein mentioned involved the transfer of which you will recollect I spoke to you the session before. you know this has awaited the winding up a former business. mr G. seems to think it may now take place without delay; but promises to examine more particularly & to inform me. with respect to the second case, mr S. appointed by my predecessor, I will observe that there are facts, and points in character, which being known before appointment would be good cause for refusing it, but which happening or becoming known afterwards, would not be deemed sufficient to remove from office one who is in possession. undoubtedly there are crimes of such a hue as to be a cause of immediate removal, even before a conviction by jury, & tho not relating to office. yet in cases below this it would not be expedient for us to undertake the office of Censor morum over the public agents. it is best to leave them to the law in other things while their official acts are regular. in the case alluded to, the connection with my predecessor would give room for imputations which would be seized with avidity.—to the letter of the Marquis d’Yrujo, already published, I am happy to add official assurance that in the instrument of cession of Louisiana to France was this clause ‘Saving the rights acquired by other powers in virtue of treaties made with them by Spain.’ that government shews itself very sensible of our pacific & friendly dispositions manifested by our late forbearance on the irregular conduct of her officer.   Accept my friendly salutations & assurances of great esteem & respect.
          
            Th: Jefferson
          
        